United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 March 16, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-50890
                          Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

LAVERN A. SMITH,

                                    Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                  for the Western District of Texas
                       USDC No. 5:04-CR-228-ALL
                         --------------------

Before BARKSDALE, STEWART, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Lavern Smith challenges the sufficiency of the evidence

supporting her conviction.   Smith was convicted under the

Assimilative Crimes Act, 18 U.S.C. § 13, for being intoxicated

while operating a motor vehicle in a public place within the

confines of Fort Sam Houston in San Antonio, Texas.

     We review the evidence to determine whether the finding of

guilt made by the trier of fact is supported by substantial

evidence.   United States v. Ybarra, 70 F.3d 362, 364 (5th Cir.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-50890
                                  -2-

1995).   Evidence is sufficient if “any rational trier of fact

could have found that the evidence established guilt beyond a

reasonable doubt.”   United States v. Shelton, 325 F.3d 553, 557

(5th Cir. 2003).   We view all evidence in the light most

favorable to the Government and defer to all reasonable

inferences drawn by the trier of fact.      Ybarra, 70 F.3d at 364.

     The evidence established that Smith had been drinking and

that she had been driving.     Officers at the scene testified that

Smith’s breath smelled of alcohol, that her eyes were glossy, and

that she did not speak in a normal volume.     Smith failed all

three field sobriety tests that were administered at the scene.

The evidence, viewed in the light most favorable to the

Government, was sufficient to convict Smith of being drunk while

driving on Fort Sam Houston.     See Ybarra, 70 F.3d at 364.

     AFFIRMED.